Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-15 in the reply filed on 22 July 2022 is acknowledged.
Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 recites “…the filaments are arranged to together with the shell element form a truss section…”  This portion of the claim contains grammatical errors.  The examiner suspects the intent of the applicant was to have this portion of the claim recite “…the filaments are arranged together with the shell element to form a truss section…” and will be examined on the merits as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Number 4,137,354 (hereinafter “Mayes”), and further in view of United States Patent Application Publication No. US 2014/0238595 (hereinafter “Blohowiak”).Regarding claim 10 	Mayes teaches a composite structure (structural component) including a grid having filaments built up in a stacked arrangement in rows with the rows crossing at nodes where the filaments of the crossing rows are interlaced (abstract).  Mayes teaches the grid (stiffening structure) 2 is a three-dimensional grid truss integrally formed on a skin (shell element) 4, where the grid truss comprises a plurality of continuous thermoplastic filaments 6, 8 filled with reinforcing fibers 6 (Figure 1, and column 2, line 67 through column 3, line 19).  Mayes teaches the filaments 6, 8 are arranged crossing each other and bonded to each other at a plurality of nodes (crossing points) 18 and bonded to the skin (shell element) 4 at contacting points or lines between the filaments and the shell element (Figures 1 and 2, column 9, lines 50-52, and column 13, lines 30-37). 	Mayes teaches the composite structure is useful in aircraft applications (column 3, lines 1-3). 	Mayes is silent with regards to specific materials for the skin (shell element) 4, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials.  Blohowiak provides this conventional teaching showing that it is known in the art to use thermoplastic composite materials for the construction of a skin member or substrate 120 for an aircraft 100 fuselage structure 106 (abstract, paragraphs [0004] and [0030], and Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the skin (shell element) 4 of Mayes from the thermoplastic composite material disclosed by Blohowiak motivated by the expectation of successfully practicing the invention of a skin member for an aircraft fuselage application.Regarding claim 11 	In addition, Mayes teaches the filaments 6, 8 comprises a thermoplastic matrix 8 filled with continuous fibers 6 (column 3, lines 9-10 and 17-19).Regarding claim 12 	In addition, Mayes illustrates the filaments 6 are cranked at some of the plurality of crossing points and straight between crossing points to form a three-dimensional contour of the truss (Figures 2 and 12).Regarding claim 13 	In addition, Mayes teaches the filaments 6 are arranged in a triangular grid configuration (column 3, lines 24-28, and Figures 1, 2, and 12).Regarding claim 14 	In addition, Mayes illustrates the filaments 6 are arranged together with the shell element 4 that forms a truss section with a hexagonal section (Annotated Figure 1, shown below).
    PNG
    media_image1.png
    475
    633
    media_image1.png
    Greyscale
Regarding claim 15 	In addition, Mayes teaches the composite structure is useful in aircraft applications (aircraft or spacecraft having an airframe, the airframe comprising the aforementioned structural component) (column 3, lines 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783